Case 19-05138-pmb   Doc 6   Filed 03/26/19 Entered 03/26/19 18:57:48   Desc Main
                            Document     Page 1 of 11
Case 19-05138-pmb   Doc 6   Filed 03/26/19 Entered 03/26/19 18:57:48   Desc Main
                            Document     Page 2 of 11
Case 19-05138-pmb   Doc 6   Filed 03/26/19 Entered 03/26/19 18:57:48   Desc Main
                            Document     Page 3 of 11
Case 19-05138-pmb   Doc 6   Filed 03/26/19 Entered 03/26/19 18:57:48   Desc Main
                            Document     Page 4 of 11
Case 19-05138-pmb   Doc 6   Filed 03/26/19 Entered 03/26/19 18:57:48   Desc Main
                            Document     Page 5 of 11
Case 19-05138-pmb   Doc 6   Filed 03/26/19 Entered 03/26/19 18:57:48   Desc Main
                            Document     Page 6 of 11
Case 19-05138-pmb   Doc 6   Filed 03/26/19 Entered 03/26/19 18:57:48   Desc Main
                            Document     Page 7 of 11
Case 19-05138-pmb   Doc 6   Filed 03/26/19 Entered 03/26/19 18:57:48   Desc Main
                            Document     Page 8 of 11
Case 19-05138-pmb   Doc 6   Filed 03/26/19 Entered 03/26/19 18:57:48   Desc Main
                            Document     Page 9 of 11
Case 19-05138-pmb   Doc 6    Filed 03/26/19 Entered 03/26/19 18:57:48   Desc Main
                            Document      Page 10 of 11
Case 19-05138-pmb   Doc 6    Filed 03/26/19 Entered 03/26/19 18:57:48   Desc Main
                            Document      Page 11 of 11
